Citation Nr: 1102809	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-07 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent for 
non-specific headaches.

2.	Entitlement to an initial rating in excess of 30 percent for 
irritable bowel syndrome, claimed as non-specific intermittent 
bowel changes, and gastroesophageal reflux disease.


ATTORNEY FOR THE BOARD

K.A. Garner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to September 2003 
and from November 2005 to August 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The 
Veteran disagreed, and this matter is properly before the Board 
for adjudication.

During the pendency of the Veteran's appeal, in a February 2009 
rating decision, the RO granted a 10 percent rating for non-
specific headaches and a 30 percent rating for irritable bowel 
syndrome, claimed as non-specific intermittent bowel changes, and 
gastroesophageal reflux disease, effective August 16, 2007.


FINDINGS OF FACT

1.	The Veteran has chronic, daily headaches, characterized by 
dull pain around his temples and sharp pains behind his eyes 
and nausea that last about two to four hours.  

2.	The Veteran has a diagnosis of irritable bowel syndrome and 
gastroesophageal reflux disease, characterized by diarrhea, 
acid reflux, frequent heartburn, vomiting from mucus type 
regurgitation, and strong substernal pain.  


CONCLUSIONS OF LAW

1.	The criteria for a 30 percent rating, but no more, for non-
specific headaches have been met.  38 U.S.C.A. §§  1155, 5103 
(West 2002); 38 C.F.R. §§  3.321, 4.124a, Diagnostic Code 8100 
(2010).  

3.	The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome, claimed, as non-specific 
intermittent bowel changes, and gastroesophageal reflux 
disease have not been met.  38 U.S.C.A. §§  1155, 5103 (West 
2002); 38 C.F.R. §§  3.321, 4.114, Diagnostic Codes 7319, 7346 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before assessing the merits of the Veteran's appeal, VA's duties 
under the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant of 
the evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

In a letter dated in August 2007, VA notified the Veteran of the 
information and evidence needed to substantiate and complete his 
claims of entitlement to service connection, including what part 
of that evidence he was to provide and what part VA would attempt 
to obtain for him.  See 38 U.S.C.A. §  5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claim was granted in February 2009.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Consequently, the Board finds that VA met its obligation to 
notify the Veteran and no further notice is needed.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, and affording 
him an adequate VA physical examination in September 2007.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated with 
the Veteran's claims file, and the Veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claim.

Applicable Rules and Regulations

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement to 
compensation has been established and a higher initial disability 
rating is at issue, the level of disability at the time 
entitlement arose is of primary concern.  Consideration must also 
be given to a longitudinal picture of the veteran's disability to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

With regard to non-specific headaches, the Veteran is currently 
assigned a 10 percent evaluation pursuant to Diagnostic Codes 
8199-8100.  Because there was no diagnostic code that set forth 
criteria for assigning disability evaluations for the exact 
disability suffered by the Veteran, his disability was rated by 
analogy.  The Board notes that when an unlisted condition is 
encountered, it is permissible to rate that condition under a 
closely related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology, are 
closely analogous.  See 38 C.F.R. § 4.20.  When an unlisted 
disease, injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be "built-
up" by using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, of 
the body involved and adding "99" for the unlisted condition.  
See 38 C.F.R. § 4.27.  Thus, the Diagnostic Code 8199 was derived 
because "8" and "1" are the first two digits of the rating 
schedule concerning migraine headaches.  

Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over the last several months are rated 
10 percent disabling.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
last several months are rated 30 percent disabling.  Migraine 
headaches with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability are rated 50 
percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2010).  

With regard to irritable bowel syndrome, claimed as non-specific 
intermittent bowel changes and gastroesophageal reflux disease, 
the Veteran is currently assigned a 30 percent evaluation 
pursuant to Diagnostic Codes 7346-7319.  Historically, service 
connection was granted for non-specific intermittent bowel 
changes and for esophageal reflux and each were assigned a 
noncompensable rating effective from August 16, 2007.  By rating 
action in February 2009, a 30 percent rating was assigned for 
irritable bowel syndrome, claimed as non-specific intermittent 
bowel changes, and gastroesophageal reflux disease (previously 
coded as 7399-7319 and 7346) under Diagnostic Codes 7346-7319.  
Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with each 
other.  The 30 percent rating assigned is required by VA 
regulation that permits only one rating for these two conditions.  
More specifically, according to 38 C.F.R. § 4.114, ratings under 
certain diagnostic codes for gastrointestinal conditions 
(including, in pertinent part, Diagnostic Codes 7319 and 7346) 
are not to be combined with each other; rather, a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 (2010).

Diagnostic Code 7319 provides that moderate irritable colon 
syndrome, with frequent episodes of bowel disturbance with 
abdominal distress, is rated 10 percent disabling.  Severe 
irritable colon syndrome, with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal distress, 
is rated 30 percent disabling.  38 C.F.R. § 4.114, Diagnostic 
Code 7319 (2010). 

Diagnostic code 7346 provides that hiatal hernia with 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm or 
shoulder pain, productive of considerable impairment of health, 
is rated 30 percent disabling.  Hiatal hernia with symptoms of 
pain, vomiting, material weight loss and hematemesis or melena 
with moderate anemia; or other symptom combinations productive of 
severe impairment of health, is rated 60 percent disabling.  38 
C.F.R. § 4.114, Diagnostic code 7346 (2010).


Initial Rating of Non-Specific Headaches Analysis

The Veteran asserts that he never had headaches or migraines but 
began to have headaches after eight months of serving in Iraq.  
He contends that he initially thought the headaches were due to 
sun exposure or dehydration, but he continues to have them.  He 
maintains that he gets an average of twelve to fifteen headaches 
a month which last approximately five to six hours.  He stated 
that the headaches usually start slow with dull pain around his 
temples then moves into a full blown headache/migraine, which is 
accompanied with sharp pains behind his eyes and nausea.  

The pertinent evidence of record includes a VA examination dated 
in September 2007, outpatient treatment records dated from 
September 2007 to August 2008, and lay statements dated in 
September 2007 and June 2008.  At the September 2007 VA 
examination, the Veteran reported that his headaches started in 
early 2007, characterized by pain behind his eyes, two to three 
times a week, which lasts for two to four hours.  He also 
reported that he has stomach pains, nausea, and blurriness with 
the headaches, which is relieved by lying down with a washcloth 
on his head.  The examiner diagnosed the Veteran with non-
specific headaches.  

Outpatient treatment records show that the Veteran began primary 
care treatment with the VA in September 2007 and complained of 
headaches that developed over the last several months, 
characterized by pain, mainly in the head area, that usually last 
about two to four hours.  In January 2008, the Veteran complained 
of ongoing, constant headaches, with dull pain in both temples 
and no nausea.  

A VA neurological consultation report dated in March 2008 shows 
that the Veteran reported bifrontal, bitemporal, and suboccipital 
headaches that are a mild, dull ache, occur three to four times a 
week, last for three to four hours, and rate a four out of ten.  
He reported no associated nausea and no classic features 
suggestive of migraine headaches.  He asserted that the headaches 
are not worse with light, noise or movement and that lying down, 
resting, and taking Tylenol seem to help.  The Veteran also 
reported that the headaches do not intrude into his normal 
activities or daily living or work and that taking Naproxen and 
Loratadine make the headaches less severe but not less frequent.  
The physician diagnosed the Veteran with chronic daily headaches, 
primarily tension-type.  The physician explained that there is 
little to suggest migraine headaches, but there is a new onset of 
headaches over the past twelve to eighteen months.  The physician 
suggested a CT scan of the head with and without contrast, and 
that the Veteran continue the use of Naproxen and 50 mg Ultram at 
the onset of a headache.  

In a June 2008 statement, the Veteran wrote that he takes 
Naproxen and Loratadine to help with tension headaches and 
symptoms, including muscle contractions in the back of his neck 
and pain in his forehead and temples.  In a lay statement dated 
in September 2007, the Veteran's brother wrote that the Veteran 
asked him for Tylenol or aspirin because he had a bad headache.  

The Board has carefully reviewed and considered all evidence of 
record.  The competent medical evidence of records reflects that 
the Veteran has chronic daily, tension-type, headaches.  The 
evidence shows that the headaches are a mild, dull ache, occur 
three to four times a week, and last for three to four hours.  
The headaches do not intrude into his normal activities or daily 
living or work, and therefore are not completely prostrating and 
productive of severe economic inadaptability.  Thus, a 50 percent 
rating is not warranted.  However, due to the frequency of the 
headaches, an increased rating to 30 percent is warranted under 
Diagnostic Code 8100.


Initial Rating for Irritable Bowel Syndrome, Claimed as Non-
Specific Intermittent Bowel Changes and Gastroesophageal 
Reflux Disease Analysis

The Veteran asserts that after three months in Iraq, he and his 
team ate at a Turkish construction plant while on patrol, which 
resulted in the entire team suffering from diarrhea.  He contends 
that he had diarrhea and stomach cramping for fifteen (15) days 
and thought the condition was a result of sun exposure and 
dehydration.  However, he maintains that he noticed his stools 
were inconsistent, causing diarrhea and constipation, and the 
problem has been ongoing and continues today.  He also contends 
that he currently receives treatment for esophageal reflux with 
symptoms of frequent heartburn, vomiting from mucus-type 
regurgitation, and strong substernal pain.  He asserts that the 
heartburn began at the end of his deployment.

The pertinent evidence of record includes a VA examination dated 
in September 2007, outpatient treatment records dated from 
September 2007 to August 2008, and the Veteran's lay statements.  
At the September 2007 VA examination, the Veteran reported that 
he noticed changes in his bowel movements and sometimes has 
diarrhea three times a week and constipation.  He denied nausea, 
vomiting, abdominal pain, and blood in his stool.  He also 
reported acid reflux at night, and heartburn, for which he takes 
Tums with a good response.  The examiner diagnosed the Veteran 
with esophageal reflux and non-specific intermittent bowel 
changes without a diagnosis of irritable bowel syndrome.  

Outpatient treatment records show that, in September 2007, the 
Veteran complained of problems with dyspepsia and regurgitation 
at least four times a week.  He denied nausea, vomiting, 
abdominal pain, and blood in his stool, but indicated problems 
with diarrhea and constipation.  The physician diagnosed the 
Veteran with gastroesphageal reflux disease and diarrhea with 
apparent irritable bowel syndrome noted.  In January 2008, the 
Veteran reported occasional diarrhea before going to Iraq.

A gastrointestinal consultation report dated in April 2008 shows 
that the Veteran reported a change in his bowel habits 
approximately a year and a half ago, at the time of the 
consultation.  He stated that he has diarrhea up to four times a 
day, with cramping, and sometimes has constipation for two to 
three days.  He also reported that he has had gastroesophageal 
reflux disease for two years.  The physician diagnosed the 
Veteran with irritable bowel syndrome and scheduled the Veteran 
for a flexible sigmoidoscopy.  The April 2008 flexible 
sigmoidoscopy reflected that the Veteran had a normal rectal 
biopsy and the physician listed the Veteran's post operation 
diagnosis as normal.  

The Board has carefully reviewed and considered all evidence of 
record.  The competent medical evidence of records shows that in 
September 2007 and April 2008, the Veteran was diagnosed with 
gastroesphageal reflux disease and irritable bowel syndrome.  The 
evidence also shows that the Veteran complained of problems with 
dyspepsia and regurgitation at least four times a week, diarrhea 
and constipation three times a week, acid reflux, frequent 
heartburn, and strong substernal pain.  However, after undergoing 
a flexible sigmoidoscopy in April 2008, the Veteran was given a 
normal diagnosis with regard to his bowels.  

The Board has considered Diagnostic Code 7319, the diagnostic 
code used to rate irritable colon syndrome as it reflects the 
predominant disability picture.  The rating schedule provides for 
a maximum 30 percent rating.  Since the Veteran has been granted 
the maximum rating possible under Diagnostic Code 7319, a rating 
higher than the currently assigned 30 percent is not available 
under Diagnostic Code 7319.  

The Board has also considered Diagnostic Code 7346, pertaining to 
gastroesophageal reflux disease and rated by analogy under 
Diagnostic Code 7346, regarding hiatal hernias.  The evidence of 
record reflects that the Veteran complained of dyspepsia 
(indigestion) and regurgitation at least four times a week and 
has been diagnosed with gastroesphageal reflux disease.  The 
record also shows that in a June 2008 statement, the Veteran 
stated that he has frequent heartburn, vomiting from mucus type 
regurgitation, and strong substernal pain.  Because a layperson 
is competent to establish the presence of observable 
symptomatology, the Board finds the Veteran competent to state 
that he has frequent heartburn, vomiting from mucus type 
regurgitation, and strong substernal pain and the Board finds the 
statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  The record does not show that the Veteran has 
symptoms of material weight loss and hematemesis or melena with 
moderate anemia or other symptom combinations productive of 
severe impairment of health.  Thus, a 60 percent rating is not 
under Diagnostic Code 7346 is not warranted.  As previously 
discussed, ratings under Diagnostic Codes 7319 and 7346 cannot be 
combined with each other.  38 C.F.R. § 4.114.  A single rating 
must be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next higher 
rating where the severity of the overall disability warrants such 
elevation.  Id.  In this case, the Veteran's disability picture 
does not show that a 60 percent rating under Diagnostic Code 7346 
is warranted.  As such, a rating in excess of 30 percent under 
Diagnostic Codes 7346-7319 is not warranted.

Extraschedular Consideration

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

Here, the Board finds that the disability picture presented by 
the Veteran's service-connected irritable bowel syndrome and 
gastroesophageal reflux disease is appropriately contemplated by 
the 30 percent schedular rating criteria under Diagnostic Code 
7346-7319.  The schedular rating criteria specifically include 
diarrhea, or alternating diarrhea and constipation, with more or 
less constant abdominal distress and symptoms of pain, vomiting, 
pyrosis (heartburn), and regurgitation, accompanied by substernal 
pain.  In addition, disability picture regarding headaches 
contemplates the Veteran's level of disability and symptomatology 
and is adequate in this case.  For these reasons, the Board finds 
that the schedular rating criteria is adequate to rate the 
Veteran's disabilities, and referral for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

A 30 percent rating for non-specific headaches is granted 
subject to controlling regulations governing the payment of 
monetary awards.

An initial rating in excess of 30 percent for irritable bowel 
syndrome, claimed as non-specific intermittent bowel changes 
and gastroesophageal reflux disease is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


